 NEW ENGLAND LATHING, INC.411New England Lathing, Inc.andAlfredA. Cavuoti. Case1-CA-8976Upon the entire record and from my observation of thewitnessesImake the following:October 12, 1973DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS FANNING ANDPENELLOOn July 17, 1973, Administrative Law Judge Thom-as A. Ricci issued the attached Decision in this pro-ceeding. Thereafter, General Counsel filed exceptionsand a supporting brief, and Respondent filed a briefin support of the said Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thorixty in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that the complaint in its entirety be, and ithereby is, dismissed.iTheRespondent has excepted to certaincredibilityfindings made by theAdministrativeLaw Judge.It is the Board's established policy not to overrulean Administrative Law Judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect.StandardDry Wall Products,Inc,91NLRB 544,enfd. 188 F.2d 362 (C A 3, 1951).We have carefully examined the recordand find no basis for reversing his findingsDECISIONSTATEMENT OF THE CASETHOMAS A. Ricci, Administrative Law Judge: A hearingwas held in this proceeding at New Haven, Connecticut, onJune 12, 1973, on complaint of the General Counsel againstNew England Lathing, Inc., herein called the Respondentor the Company. The charge was -filed on March 29, 1973,by Alfred Cavuoti, an individual herein called the ChargingParty, and the complaint issued on May 10, 1973. The soleissue presented is whether the record evidence warrants anaffirmative finding that Cavuoti was discharged in violationof Section 8(a)(3) of the Act. A brief was filed by the Gener-al Counsel.FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTNew England Lathing, Inc., a Connecticut corporation,has its principal office and place of business in Woodbridge,Connecticut, and is engaged in the construction and instal-lation of lathing and related products. In the course of itsbusiness the Respondent causes large quantities of wood,wire; and plaster lathing material to be purchased andtransported in interstate commerce from other states intothe State of Connecticut, and also causes substantial quanti-ties of such materials to be sold and transported away fromits place of business to points outside the State. During thepast fiscal year it purchased materials originating outsidethe State of Connecticut having a value in excess of $50,000.I find that the Respondent is engaged in commerce withinthe meaning of the Act.IITHE LABOR ORGANIZATION INVOLVEDI find that Wood, Wire and Metal LathersInternationalUnion, Local No. 215, herein called the Union,is a labororganizationwithin themeaningof Section 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESAlfred Cavuoti, a lather, worked 10 years for the Respon-dent, and throughout that period was so well liked byCharles Daniels, who owns the business and runs it fromday to day, that he was considered a "shop man." As suchthe Respondent paid him $2 extra for every day he workedand in full for holidays. These benefits had nothing to dowith the union contract always in effect; they were puregratuities of no concern to Local 215, of which Cavuoti wasa member as well as a member of the executive board.Cavuoti also sometimes served as union steward on this jobor that and sometimes as the Respondent's foreman incharge of the work on other construction projects. OnMarch 11, 1973, there occurred an incident which Respon-dent said was the immediate and provocative cause forCavuoti's summary discharge, but which, according to theGeneral Counsel, was the straw that broke the camel's back,the last of the series of events going back several years andwhich cumulatively build up resentment in Daniels' breastagainst the lather's prounion proclivities.It is a question of motivation. Did Daniels release Cavuo-ti for reasons prohibited by the statute, or did he fire theman for speaking offensively and in a threatening mannerto him personally? The Respondent, a construction contrac-tor, has always run a completely union shop; the recordshows clearly it has never had any serious run-in with theUnion, no strikes or even formal grievances ever marringtheir relationship. The complaint is phrased in conventionallanguage. It says Cavuoti was discharged because "hejoined or assisted the Union or engaged in other concertedactivities for purposes of collective bargaining." These arestatutory words and were not intended to be taken literally,206 NLRB No. 110 412DECISIONS OF NATIONAL LABOR RELATIONS BOARDas indeed the record as a whole makes clear enough. At thehearing the General Counsel stated his theory of complaintmore pointedly. He said the discharge came because Cavuo-tiwas "an adherent of the strict letter language of the con-tract," and "engaged in colloquy from time to time withRespondent's representatives" in -this matter of"strict andliteral enforcement of the contract."Apart from what happened on March 11, there is nofactual question as to what colloquy Cavuoti had-alwayswith Daniels himself-on any subject. A pure issue of credi-bility arises from a telephone conversation between the twoon the evening of Sunday, March 11. Considering the totaltestimony of both men, their respective attitudes reflectedas witnesses at the hearing, and a member of related factorsshown by the record as a whole, I resolve the credibilityquestion in favor of Daniels' version of the critical conversa-tion. I also find, on the basis of the entire record, that theGeneral Counsel had not proved illegal motivation in thedischarge by the preponderance of the substantial evidence.See,N.L.R.B. v. Glen Raven Knitting Mills, Inc.,235 F. 2d413 (C.A. 4, 1956).As in most of the construction industry, employment bylatherswith this Company is an on-and-off proposition.Jobs start and jobs end, the need for men on a single projectfluctuates, depending upon the progress of other contrac-tors, and the men go to other lathing contractors when theyare laid off by the Respondent. Cavuoti said he lost no morethan 3 months of work altogether during the 10 years he waswith the Respondent. The truth must be closer to Daniels'impression, that the man worked perhaps 75 percent of thetime, for it was shown that during 1972 alone Cavuoti wasoff completely from July 4 to August8, betweenAugust 15and September 5, and from December 12 through the endof the year.His last assignmentended at the end of January1973, at a job where he had worked for about 2 weeks.During the week before Sunday, March 11, there arosethe need for adding a few men to a superior court construc-tion job in New Haven, where there then worked only twomen. During the same week there also developed the needto send two additional men to another job then in pro-gress-what was called the Connecticut University job.Daniels learned of these requirements about Thursday,March 8. That same day he telephoned Charles Setaro,business agentof Local 215, who was then working on theConnecticut University job, and asked who did Setaro haveavailable;Setaro answeredhe had Alfred Cavuoti, the jour-neyman, and Sal Castagno, an apprentice. Daniels thentelephoned Joe Cavuoti, Alfred's uncle, who was working asthe foreman on the superior court project. Daniels told himthey must use local men before any out-of-towners, and thatthe foreman should put his nephew, Alfred, and Castagnoto work. Daniels also told the uncle that he would call himagain on Sunday to give him precise instructions.Daniels testified, and no one contradicted him althoughall the actors were in the room throughout the hearing, thatdirect calls to employees to report to work are normallymade late Sundays, when the men can surely be reached athome. Consistent with this practice, he tried to reach bothJoe Cavuoti and Setaro at home Sunday afternoon butfound no one home. Cavuoti's son promised to have hisfather call back but forgot to forward the message. Danielsthen called Michael Buonasora, the Local 215 president, toask for the home number of Castagno, the apprentice, andhimself then called the man and instructed him where to gothe next day. Daniels also personally called a journeymannamed Murname, another journeyman member of theUnion, and directed him also to work. Apparently AlfredCavuoti learned of all of these telephone and attemptedtelephone calls, for the next thing that happened, still thatsame Sunday evening, is that he called Daniels. It is whatwas said to the boss at this point that becomes the turningpoint of this case.Cavuoti testified at the start of the hearing, the only wit-ness called by the General Counsel in support of the com-plaint. He started by saying he criticized Daniels for having"called an apprentice boy when we had journeymen lathersout of work," and that Daniels explained he had called thelocal president, "for Sal Castagno," because he had beenunable to reach Setaro. Daniels, told him to call his uncle,Joe, "and talk to him." At this point Cavuoti retorted "yourforemen have no right hiring or firing anyone, that ev-erything has to come through the Union . . . and I .. .stated to him that his is not running the Union and that itshould go through the business agent. And he hung up onme and that was it."It is thus also apparent that while Cavuoti had heardMurname, a journeyman, and Castagno, the apprentice,had been told to report for work, he had not yet learned thatDaniels had also given orders that he too was to be put towork. Later, on cross-examination, Cavuoti changed his tes-timony somewhat; now he explained that the fault he foundwith Daniels on the telephone was not that he had hired anapprentice while journeymen were idle, but only that Dan-iels had communicated directly with the apprentice insteadof doing so through the business agent, as union rules re-quired.Daniels' version is otherwise. He testified Cavuoti wasupset when he called and started by saying Daniels "wastaking the food out of his family's mouth. . . . When youhire apprentices before me." Daniels answered, still accord-ing to him, "Look, you are going to go to work tomorrow.... If you want to check that out, call your uncle," butthat Cavuoti's response then was: "I ain't going to check itout with anybody.... I am going to come over there andbreak your head and straighten you right out." At this pointDaniels told him to "come right ahead," and hung up. Ca-vuoti called again in a few minutes, but Daniels refused totalk to him upon recognizing his voice.After this Daniels tried again to reach Setaro, whosephone still did not answer; he called Buonasora, the presi-dent, told him what had happened, and that he would not"take that type of abuse," that he wouldnever again hireCavuoti, and that Buonasora should relay thatmessage tothe business agent Setaro. On March 15, Thursday, Danielswrote to both Setaro and Buonasora reaffirming his fixeddecision not to employ Cavuoti again.During the following week there was a meeting of theunion officials. On March 19, the following Monday, JoeCavuoti, under the mistaken impression that the matter hadbeen somehow resolved favorably to his nephew, put him towork on the superior court job. When Daniels came on thesceneand saw Cavuoti at work, he paid him off then and NEW ENGLAND LATHING, INC.413there. The Respondent concedes its intent not to hire himin the future.In crediting Daniels' testimony, that Cavuoti threatenedhim with physical violence on the telephone. I rely uponmore than the demeanor of the two men on thewitnessstand. Cavuotiwas anangry man, clearly still resentful ofthe loss of his job. He also tried more than once, whenspeaking of past events, obliquely to impute evil action toDanielsalthough the facts do not warrant any such infer-ence.Daniels,on the other hand, evinced a certain honestyin not denying the lather's testimony, which preceded his,that 3 months before the discharge, he, the owner, had saidthe man was "too much union." Thereis also at least somesignificance in the fact Cavuoti literally did not deny thedamaging words Daniels put in his mouth.In a sense itcould be said that by giving his version of the telephoneconversation, with no reference at all to any threat, Cavuotiby implication intended to contradict in advance anythinga later witness might say to the contrary. It is still a fact,however, that Daniels testified after him and in his testimo-ny appeared for the first time the heart of the Respondent'saffirmative defense. The General Counsel called two wit-nesses inrebuttal, but did not recall Cavuoti to give the liedirectly to Daniels on the critical point. More important isthe fact Cavuoti did not contradict Daniels' further testimo-ny that Cavuotj attempted to talk to him on the telephoneagain shortly after their now disputed conversation.Cavuoti's story is simply that Daniels told him to call hisuncle. He did not, else he would have said so at the hearing.One wonders: Why did he call Danielsagain?The highprobability is that he realized that he had spoken disre-spectfully for the least, and wanted to undo the bad impres-sion he had left.Daniels also testified that after Alfred Cavuoti's call thatevening, and after he had called his uncle to see that Alfredwas not put to work, he also spoke to Buonasora, the unionpresident, and expressly told him he "wasn'tgoing to takethat type of abuse on the telephone," that he was going toreduce to writing his intention to discharge the man, andthat Buonasora should pass the message to the businessagent. Both Setaro and Buonasora were present throughoutthe hearing, both testified after Daniels-the first for theRespondent and the second for the General Counsel, butneither mentioned these conversations. These are the offi-cers of the Union whose interest, according to the com-plaint, Cavuoti,pressed so hard it cost him his job. The factthe Union did not file any charge with the Board to protectthis member of its executive board, coupled with its officers'silenceabout Daniels' Sunday night complaint to them,only suggests they both knew of Cavuoti's misbehavior to-wards the boss, that night.Daniels may have overreacted to the way an old andfavored employee talked to him, but that is a matter ofpersonal opinion. In calm retrospect it may well be that eventhe boss realized Cavuoti would never really have come to"break" anybody's head. The question, however, is notwhether Daniels acted reasonable in the matter, whether hewas fair in so rejecting the man with finality because of asingletelephone conversation. If in fact he discharged theman for that reason, the discrimination imposed had noth-ing to do with the union activity, the sole concern of thisstatute, regardless of how another mind might view his judg-ment.I find that Cavuoti spoke to Daniels on March 11 asDaniels testified. But this fact alone is not sufficient todispose of the ultimate allegation of the complaint. TheGeneral Counsel contends that evenassumingCavuoti didthreaten Daniels that evening, such behavior was not thereal reasonfor his discharge. He starts by stressing the factCavuoti was talking of union rules, faulting Daniels forignoring them, charging him with bypassing contractual re-straints upon management. Discharge for such demandsupon the Company would certainly violate Section 8(a)(3).The suggested approach wouldseparatethe subject ofCavuoti's talk from the manner in which he spoke. And tostrengthen the assertion that it was the fact of unionism thatmotivated Daniels and not the offensive language, the Gen-eral Counsel points to certain incidents of the past in sup-port.Before talking about his discharge, Cavuoti told of anumber of incidents selected from among the uncountedthings that must have happened in his long career with thiscontractor.(1) In January 1972 he was working and actingas unionsteward on a job in Wallingford, where there were also twopermit men. Cavuoti told his Uncle Joe, foreman then onthe job, that the permit men were not putting the lathes upproperly. It seems the uncle told this to Mr. Daniels, forDaniels then told Cavuoti that as he was a "shop man" he"should overlook these things." The uncle, Joe, testifyingfor the Respondent, said that when his nephew complainedof the permit men's work, he answered it was "all right"; headded he had no recollection of mentioning the thing toDaniels at all.(2) In February, still 1972, it became necessary to reducethe complement on that samejob; Daniels wanted to releasecertain apprentices licensed in Connecticut, before permitmen from out-of-state. Cavuoti reported this to the Local215 business agent, Setaro, who told Daniels the permit menhad to leave first. Daniels then agreed the permit men wouldgo first.'(3) In March 1972 Cavuoti was working at Groton, Con-necticut, as a permit man out of the Union's Hartford Lo-cal; he was also foreman on that job. His first pay showed$8 per day travelingexpenses;he learned an apprentice boy,his cousin Fred, had received only $6.50 and he called whatappeared to be a discrepancy to Daniels' attention. To learnexactly what the travel allowance should be, he also calledthe business agent of the Hartford Local, and learned itshould be $10. At the business agent's suggestion,he askedDaniels to speak to the business agent; with this, Daniels,first thinking the apprentice deserved less because he didhalf the work, agreeed $10 was right and paid that amountiCavuoti's running commentary on this series of incidents, about whichDaniels made no comment when he testified, is highly colored and sprinkledwith irrelevanciesintendeddeliberately to mislead. The first suchextraneousaddition was that when it was decided to retain the apprentices, they stayed,and that later what was then expected to be only 2 or 3 days more ofsheetrock work for the permit men to do, turned out to be several weeks ofwork, which the out-of-towners did do. How this gratuitouscoloring helpsprove illegal intent in Daniels' dismissal of Cavuoti over a yearlater isunexplained. 414DECISIONS OF NATIONAL LABOR RELATIONS BOARDto both Cavuoti and his cousin. Cavuoti added at the hear-ing he did this to avoid being charged within the HartfordLocal for accepting lessthanits contract called for.(4) In November 1972 Cavuoti found himself on anotherjob, at New London, Connecticut, again in the jurisdictionof the Hartford Local and again with himself as foreman.And again he was paid $8 per day for travel expense; thedistance from Hartford apparently was different this time.On this job there was also a job steward, Hassett, from theHartford Local, and he told Cavuoti the $8 was not enough.Cavuoti repeated to Daniels what Hassett had brought up,Daniels advised him to check once more with the Hartfordbusinessagent, the business agent said it was supposed tobe $10, and Daniels gave it to him.2(5)The last "colloquy" said to prove the complaint arosefrom the fact the Respondent paid Cavuoti the usual gratui-ty holiday pay for Thanksgiving 1972. After the holiday,Aurora, financial secretary of Local 215, asked Cavuoti hadhe been paid for that holiday; when Cavuoti answered yes,Aurora asked was it alright if he told Joe DiFillippo, anoth-er shop man about it, and again Cavuotisaidyes.With this,DiFillippo complained to Daniels that Cavuoti had beenpaid and not he. Daniels then spoke to Cavuoti, saying thiswas "none of my business," and he "was not supposed toanswer these questions." When Cavuoti protested he couldnot lie, and that all Daniels had to do was not pay the otherman because the money was a gift and had nothing to dowith the contract or Union anyway, Daniels said he "wasn'tloyal" and that "I was too much union, involved with theunion business."Analysis and ConclusionAs already stated, I do not think the 8(a)(3) violationalleged in the complaint has been proved. Whenever anemployee is discharged and there appear both an obstensi-ble, just explanation-here the threat to the owner-and asuggested improper object-even if indicated by no morethan the expression of a single antiunion sentiment-searchfor the true motivation is always elusive. To rest a findingof unlawful intent here solely on the fact Cavuoti spoke ofcontract or union rules that night, in total disregard of hissimultaneousoffensive language, would be pure speculationand unrealistic. More so as the purpose of his quarrel withDaniels, ashe finally stated after equivocating, involvedsomething very picayune. First he said he was incensed overa job discrimination against him, but then reduced it tocharge that Daniels, withal he had the right to hire theapprentice Castagno, had called the wrong union officer-he had called the president when he should have called thebusiness agent. There must be something more tangible andprobative than this to prove an unfair labor practice.As to the incidents of the past, they serve very little to2In telling about his conversation with the Hartford business agent con-cerning this November incident, Cavuoti added that on the telephone thatday he also learned his correct travel allowance for going to Groton back inMarch should have been $12 per day, and that Daniels never paid him theadditional $2. There is no indication anyone ever told Daniels tlus furtherdetail. The added fillip illustrates once again how Cavuoti went out of his wayto put his employer in a bad light without regard to whether what he wastalking about had anything to do with the issue of his discharge.buttress a finding of later animus so strong as to induceoutright discharge of a 10-year employee. Two of them hadnothing to do with union's interests as such, or with enforce-ment of the collective-bargaining agreement. There is noevidence the quality of work performed by out-of-town per-mit men in Wallingford related inany wayto the Union orunion activity. In December 1972 Daniels told Cavuoti tokeep his mouth shut about being paid for ThanksgivingDay. If an employer is free to give or withhold a gift-asCavuoti himself conceded at the hearing-how does it be-come evidence of union animus for him to tell the employeenot to talk about it? I suppose one can speculate the Re-spondent used the holiday pay as inducement to wean cer-tain employees from the Union, but no such thing has beenhinted at in thiscase. It could as well be presumed the lastthing Local 215 desires is discontinuance of the added mon-ey given "shopmen."The other three incidents did involve contract matters. Itdoes seem that permit men must be ]laid off before localapprentices are released from any project. Cavuoti did re-mind Daniels of this once. And travel expenses are presum-ably fixed by agreement between contractors andconstruction unions. A close look at Cavuoti's testimonyabout the first incident involving travel indicates "strict andliteral enforcement of the contract"-as the General Coun-sel called Cavuoti's protected activity-really came fromthe Hartford local business agent and not from Cavuoti atall.Cavuoti noticed a difference in his and in theapprentice's allowance, and mentioned it to Daniels; hethen telephoned Hartford. After learning that under therules of the Hartford Local it happened to be $10 insteadof $8, he did not demand $10 of Daniels but asked him totelephone Hartford. In a substantial sense this was his wayof telling Daniels it was not he, the employee, who wasasking for "strict enforcement" but the business agent.There is nothing to indicate that Daniels minded paying theadded $2 to anyone. If an inference is to be drawn thatDaniels resented anything, it could as well be that he heldthe Hartford business agent responsible for having to paythe extra money. And the second time this matter of travelcame up, it was the Hartford local steward on the job,Hassett, who told Cavuoti his $8 was not enough. Cavuotitold Daniels about it, and the boss suggested he check onceagain with Hartford; it was only when Cavuoti reportedwhat Harford wanted that Daniels again paid $2 more.Must it necessarily be said, absent any direct comment ex-pressed by Daniels at the time, that he deemed Cavuotiresponsible for "literal contract enforcement"? May it notas reasonably be inferred he thought Hartford the culprit?As he related these colloquies Cavuoti virtually chargedDanielswith discrimination in employment immediatelyfollowing one of the conversations. After saying that Dan-iels,in December 1972, told him he was "disloyal" and "toomuch union," he added: "He [Daniels] stated that hewouldn't send me out on the Court House and he carriedthe decision out." By "court house" Cavuoti meant the su-perior court project in New Haven, a job of the Respondentwhich had begun in September 1972 and, with the numberof its employees rising and falling in the usual way, was stillin progress in March 1973. Cavuoti admitted he was laid offin December "for lack of work." There is no evidence at all NEW ENGLAND LATHING, INC.indicating any need for transferring men to the superiorcourt job at that time. And when there was, in mid-January,Daniels did assign Cavuoti there, where he stayed until theend of the month when again he left because there was notenough work.Daniels' comment about Cavuoti's excessive union zealwould appear in one light if he had then and there doneanything to the employees' disadvantage. He did not. By adistortion of the record evidence, and by completely depart-ing from both the theory and the language of the complaint,the General Counsel's brief recasts the entire case into anunrecognizable picture, and by that technique attaches atotally different significance to Daniels' remarks to Cavuotiearly in December. Daniels did not call Cavuoti an "ene-my;" the brief's assertion to the contrary does violence tothe record testimony. The complaint says that the discrimi-nation in employment-said to have been a violation ofSection 8(a)(3)-occurred precisely on March 15, or maybeon March 19. When the Respondent objected to evidenceof earlier events, the General Counsel unequivocally disa-vowed any contention there might have been any discharge,or other unfair labor practice committed with respect toCavuoti's employment, before March 15. With the com-plaint reading as it does, the General Counsel could hardlydo otherwise. At one point he did say he was consideringchanging the complaint, but he did not. With things soclearly stated, the Respondent had no reason to produceevidence of what workmen were needed, or were not need-ed, at its various projects from time to time throughout theevents. In the face of all this the General Counsel, for thefirst time, in his brief charges the Respondent with a 8(a)(3)violation as far back as December 1972: " . . . it is submit-ted that the decision not to employ Cavuoti again was madeback in December when he was laid off at the Coast GuardAcademy job...."Inconsistency and confusion only beget more inconsis-tency and more confusion. Cavuoti worked at the superior415court job for a few weeks in January. If the Respondentvoluntarily put him to work in January, it follows ofnecessi-ty it did not "decide not to employ him again" the monthbefore. In order to avoid this awesome block to his end-runaround the complaint, the General Counsel then says theRespondent only hired Cavuoti "for a brief period" in Janu-ary "for Setaro's insistence." Now we have it not only thatthe Company had not decided "not to employ Cavuotiagain," but also that in his mind Daniels felt neither antiun-ion [Setaro is the Local 215 business agent], nor anti-Cavuo-ti.And "that fateful Sunday night," as the General Counselcalls it, was still 2 months away.And finally, that Daniels held no resentment against thisman for anything that had happened before the Sundaynight telephone talk is shown without question by the fact,also unquestioned on the record, that he had already thatvery week informed his foreman that Cavuoti was,to startwork the following Monday.In view of theprima faciepersuasiveness of the affirma-tive defense advanced, and considering, the evidence in itstotality, I find the proof insufficient to establish an illegalmotive in the Respondent's discharge of Cavuoti. I shalltherefore dismiss the 8(a)(3) allegation of the complaint.Daniels' remarked to Cavuoti in December, that the manwas too much involved with the Union, borders closelyupon coercion within the meaning of Section 8(a)(1). Asthereisnoother evidence of improper conduct by any ofthe Respondent's management representatives, no other ex-pressions of union animus, I deem this sole remarkinsuffi-cient to warrant an unfair labor practice finding or anycease-and-desist order. I shall therefore dismiss the com-plaint in its entirety.RECOMMENDED ORDERI hereby recommend that the complaint against the Re-spondent be, and hereby is, dismissed.